DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-10, 12-15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 20040250006) in view of Coronado et al. (US 20090037676), “Coronado” and Lawson et al. (US 20080059708), “Lawson”.

2.	As per claims 1 and 19, Lin discloses a memory module processing unit configured to: receive an instruction to obtain values stored in one or more memory components [SRAM 50 or DRAM 44, figure 3] and process the obtained values to return a processed result [DSP 54, figure 3]; and store the obtained values in a cache based on one or more criteria [Cache 60, figure 3]; wherein the memory module processing unit is configured to be included on a computer memory module configured to be installed in a computer system [a computer system, figure 3]; and an interface configured to communicate with the one or more memory components included on the computer memory module [buses communicating with the memory components, figure 3].

	Coronado discloses a primary processing component [Host System 102, figure 1] and a plurality of secondary processing components communicatively connected to the primary processing component [Storage Devices, figure 1], wherein the primary processing component is configured to transmit data to the plurality of secondary processing components [data transmission among the elements 102, 104 & 106, figure 1].
	Lin and Coronado are analogous art because they are from the same field of endeavor of memory access control.
	It would have been obvious to a person of ordinary skill in the art to modify Lin by including the storage device timer configuration as taught by Coronado in figure 1.
	The motivation for doing so would have been to provide system flexibility as expressly taught by Coronado in paragraph 8.
	Lin and Coronado do not disclose expressly a hardware component configured to queue multiple instructions and distribute the queued multiple instructions.
	Lawson discloses queuing commands and pushing the commands in the abstract.
Lin, Coronado, and Lawson are analogous art because they are from the same field of endeavor of memory access control.
	It would have been obvious to a person of ordinary skill in the art to modify Lin and Lawson by including the queuing arrangement as taught by Lawson in the abstract.
	The motivation for doing so would have been improving data transfer efficiency as expressly taught by Lawson in paragraph 5.

claim 2, Lin discloses wherein the instruction is an embedding operation [a summation operation, paragraph 38].

4.	As per claim 3, Lin discloses wherein the embedding operation includes a summation computation [a summation operation, paragraph 38].

5.	As per claim 4, Lin discloses wherein at least one of the one or more memory components is a dynamic random-access memory device [DRAM 44, figure 3]. 

6.	As per claim 5, Lin discloses wherein the memory module processing unit is configured to process the obtained values including by being configured to sum the obtained values [a summation operation, paragraph 38].

7.	As per claim 6, Lin discloses wherein the memory module processing unit is configured to process the obtained values including by being configured to apply weights to the obtained values [cached values having more weight, figure 4].

8.	As per claim 7, Lin discloses wherein the memory module processing unit is configured to process the obtained values including by being configured to quantize the obtained values [a summation operation, paragraph 38].

9.	As per claim 8, Lin discloses wherein the one or more criteria include a determination that the obtained values are accessed a specified number of times over a specified time period [caching an assessed value, figure 4].

claim 9, Lin discloses wherein the computer memory module is a dual-inline memory module [figure 3].

11.	As per claim 10, Lin discloses wherein the computer system includes a memory controller that interfaces with the memory module processing unit [figure 3].

12.	As per claim 12, Lin discloses the one or more memory components [figure 3].

13.	As per claim 13, Lin discloses the cache [the cache, figure 3].

14.	As per claim 14, Lin discloses wherein the cache is communicatively connected to an instruction decoder [figure 3].

15.	As per claim 15, Lin discloses wherein the instruction is utilized in a personalized recommendation system operation [caching data more likely to be accessed, figure 4].

16.	As per claim 18, Lin discloses wherein the instruction is in a format that includes one or more of the following fields: an op code field, a double data rate command field, a data address field [addressing, figure 3], and a data size field.

17.	Claims 11, 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 20040250006) in view of Coronado et al. (US 20090037676), “Coronado”, and Lawson et al. (US 20080059708), “Lawson”, as applied to claims 1-10, 12-15, 18, and 19 above, and further in view of Nguyen et al. (US 20130232293), “Nguyen”.

claim 11, Lin, Coronado, and Lawson disclose wherein the interface is a dynamic random-access memory device interface that supports a protocol for communicating command, address, and data signals [DRAM, figure 3].
	Lin, Coronado, and Lawson do not disclose expressly that the memory device is double data rate compatible.
	Nguyen discloses a DDR3 RAM in paragraph 17.
	Lin, Coronado, Lawson, and Nguyen are analogous art because they are from the same field of endeavor of memory access control.
	It would have been obvious to a person of ordinary skill in the art to modify Lin, Coronado, and Lawson by including a double data rate RAM as taught by Nguyen in paragraph 17.
	The motivation for doing so would have been faster data processing speed as expressly taught by Nguyen in paragraph 17.

19.	As per claim 16, Lin, Coronado, and Lawson disclose a plurality of memory ranks [figure 3].
	Lin, Coronado, and Lawson do not disclose expressly parallel access.
	Nguyen discloses such feature in paragraph 17.
Lin, Coronado, Lawson, and Nguyen are analogous art because they are from the same field of endeavor of memory access control.
	It would have been obvious to a person of ordinary skill in the art to modify Lin, Coronado, and Lawson by allowing parallel access as taught by Nguyen in paragraph 17.
	The motivation for doing so would have been to process a large data as expressly taught by Nguyen in paragraph 17.

20.	As per claim 17, Lin, Coronado, and Lawson disclose the device recited in claim 1.
Lin, Coronado, and Lawson do not disclose expressly transmitting double data rate commands in a compressed format.

Lin, Coronado, Lawson, and Nguyen are analogous art because they are from the same field of endeavor of memory access control.
	It would have been obvious to a person of ordinary skill in the art to modify Lin, Coronado, Lawson by allowing data compression as taught by Nguyen in paragraph 17.
	The motivation for doing so would have been to process a large data as expressly taught by Nguyen in paragraph 17.

21.	As per claim 20, the examiner directs the applicant’s attention to claims rejection above.

Conclusion
A.	Claims Rejected
	Claims 1-20 are rejected.

B.	Direction for Future Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UN YU whose telephone number is (571)272-1133.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571)272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAE U YU/Primary Examiner, Art Unit 2138